Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 03/03/2022.  Claims 1-27 are now pending and ready for examination.

Response to Amendment
The amendment received on 03/03/2022 has been entered and considered in full.

Response to Arguments
35 USC 101 Rejection
The Applicant has amended claim 18 to recite the term “non-transitory” computer readable program product.  Therefore, the Examiner withdraws the previous 35 USC 101 rejection.

35 USC 103 Rejection
The Applicant has amended the independent claims 1, 10, 18, 20, and 25 to incorporated the previously determined allowable subject matter of claims 12 and 21 from the previous office action.  Therefore, the Examiner withdraws the previous rejection.

Allowable Subject Matter
Claim 1 is allowed for the same reasons indicated in the previous office action dated 12/10/2021.  Specifically, the prior art on record did not disclose nor make obvious the limitations “scattering a plurality of particles using the upper body detection box as a center, wherein a ratio of a 
Claims 10, 18, 20, and 25 are allowable for the same reasons as claim 1 as the claim limitations are essentially similar to those of claim 1 but in a different embodiment.
Claims 2-9, 11-17, 19, 21-24, 26, and 27 are allowable as they depend off the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667